—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered April 15, 2001, which granted defendant Kemper Insurance Company’s motion to sever plaintiffs no-fault cause of action against it from the negligence cause of action against the remaining defendants, unanimously affirmed, without costs.
The motion court properly exercised its discretion in severing the cause of action for no-fault benefits against defendant Kemper Insurance Company from the negligence cause of action asserted against its codefendants. Without such severance, the issue of insurance would have been injected into the negligence case, an inherently prejudicial and thus prudently avoided circumstance (see, Krieger v Insurance Co. of N. Am., 66 AD2d 1025). Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Friedman, JJ.